Citation Nr: 1410714	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  08-30 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for prostatitis, currently rated as 40 percent disabling.  


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran served on active duty from November 1973 to December 1975.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This rating decision denied an increased (compensable) rating for prostatitis.  The claim is now under the jurisdiction of the RO in Jackson, Mississippi.  

During the appeal, in a January 2008 rating decision, the Appeals Management Center in Washington, DC increased the rating to 40 percent, effective from February 11, 2004, the date of claim.

Also in the course of this appeal, the Veteran is shown to have provided testimony at hearings on four different occasions.  These included a local hearing conducted by a Decision Review Officer at the RO in August 2009, and separate hearings conducted by the three named signatories of this decision (in February 2007, September 2010 and November 2012).  Transcripts of all of these hearings have been associated with the record and have been reviewed.  

The Board remanded this claim in August 2007, July 2012, and in February 2013, so that due process considerations could be adhered to, as well as so additional development of the evidence could be conducted.  In part, the February 2013 remand instructions sought to associate contemporaneous VA medical records with the Veteran's claims folder, and to afforded him an examination.  Both took place.  Therefore, the Board finds that there has been substantial compliance with the February 2013 remand instructions and no further action to ensure compliance with the remand directives is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).




In adjudicating this claim, the Board notes that certain records from the claims file have been stored electronically as part of the Virtual VA paperless claims processing system.  With regard to the Virtual VA paperless claims processing system, instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide an appellant's claim for benefits.  While the majority of records from this claims file are associated with the physical claims file, because some of the documents were added to the electronic version of this file as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  The Board has reviewed all electronic and paper records associated with this file.


FINDING OF FACT

The service-connected prostatitis is manifested predominantly by voiding dysfunction manifested primarily by complaints of increased frequency (both daytime and nighttime), voiding in small volumes, and the intermittent wearing of absorbent materials that must be changed no more than four times per day; there is no evidence of urinary tract infection or urine leakage or incontinence so severe as to require the use of an appliance or the regular wearing of absorbent materials that must be changed more than four times per day.


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.1, 4.115a, 4.115b, Diagnostic Code 7527 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

Notice was provided in March 2004, and in a September 2008 Statement of the Case (SOC).  The claim was subsequently readjudicated, most recently in an October 2013 Supplemental SOC.  Mayfield, 444 F.3d at 1333.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Here, the Veteran has not informed VA of any existing records which may be helpful in the adjudication of his claim, and VA is not on notice of any evidence needed to decide the claim which has not been obtained.

The Veteran was afforded appropriate VA examinations in the course of his appeal, most recently in July 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the pertinent medical evidence of record as well as on a physical examination and fully addressed the rating criteria that are relevant to rating the disability at issue in this case.

There is also no evidence indicating that there has been a material change in the severity of the Veteran's service-connected prostatitis since he was last examined in July 2013.  38 C.F.R. § 3.327(a).  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  This includes providing testimony at several hearings.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  In addition, all relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Laws and Regulations

The Veteran essentially contends that a disability rating in excess of the 40 percent rating now in effect for his service-connected prostatitis should be assigned.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Id. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In the May 2004 rating decision, the RO continued the then in effect noncompensable disability evaluation assigned to the Veteran's service-connected prostatitis.  See 38 C.F.R. § 4.115b, Diagnostic Code 7527.  Under this code, the disability is to be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  When, as here, the Rating Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  As noted, the disability evaluation was later increased to 40 percent, effective from February 11, 2004 (date of increased rating claim).  

If voiding dysfunction is predominate, as is the case here, the particular condition is rated as urine leakage, frequency, or obstructed voiding.

Section 4.115a of the Rating Schedule provides descriptions of various levels of disability in each of the symptom areas of renal or voiding dysfunctions, infections, or a combination of these.  Where diagnostic codes refer the decision maker to these specific areas of dysfunction, as noted, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction do not cover all symptoms resulting from genitourinary disease, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a.

Under the criteria applicable to a urinary tract infection, the maximum assignable rating is 30 percent.  More severe symptoms are to be rated as renal dysfunction.  38 C.F.R. § 4.115a.  This is not here applicable anyway, as urinary tract infections have not been diagnosed.  

With respect to voiding dysfunction, the Veteran's prostatitis will be rated as urine leakage, frequency, or obstructed voiding.  A 40 percent rating is warranted when the Veteran is required to wear absorbent materials which must be changed two to four times per day.  A 60 percent rating is warranted when the Veteran is required to wear absorbent materials which must be changed more than four times per day.

In cases of urine leakage, requiring the wearing of absorbent materials which must be changed two to four times a day warrants a 40 percent rating.  A higher 60 percent rating is warranted when the use of an appliance is required or the wearing of absorbent materials which must be more than four times a day.

In cases of urinary frequency, a maximum 40 percent rating is warranted when there a daytime voiding interval of less than one hour, or; when the Veteran awakens to void five or more times per night. 

In cases of obstructive voiding, a maximum 30 percent rating is warranted when urine retention requires intermittent or continuous catheterization.

Because the maximum ratings assignable for symptoms of frequency and obstructed voiding are 40 and 30 percent, respectively, a higher rating is not available under respective criteria for the Veteran's prostatitis.





Factual Background

A March 2003 VA admission history and physical note shows complaints of nocturia and urinary frequency.  He denied hematuria and dysuria.  

The report of a March 2004 VA genitourinary examination shows that a history of a 1997 prostate transurethral resection was noted.  The Veteran reported continuing problems with significant urinary frequency and a diminished stream over the last several years.  He added he woke up seven to 10 times a night to urinate.  He reportedly had no urinary incontinence.  Examination showed the presence of significant urinary lower urinary tract symptoms; the examiner attributed these to the Veteran's benign prostatic hypertrophy(BPH) and its effects on his bladder.  He added that there was no evidence of either prostatitis or urinary tract infection.  

A September 2005 VA urology outpatient note includes complaints made by the Veteran concerning difficulty voiding.  He added daytime voiding occurred sometimes two times per hour.  He also reported symptoms of dysuria and hesitancy.  BPH was diagnosed.  

A November 2005 VA urology outpatient note shows that the Veteran reported waking up four times per night to urinate; this was less than a previously-reported total of between six to nine times per night.  

During a February 2007 hearing before one of the undersigned judges, the Veteran testified that he had urinary leakage that required him to change pads twice a day when it was really bad.

The report of a July 2007 VA genitourinary examination notes a reported history of nocturia five to six times a night, weak stream, and hesitancy.  The Veteran reported wearing absorbent pads, normally one per day but sometimes two depending on his level of activity.  He did not usually soak through the pads.  He denied recurrent urinary tract infections.  The supplied diagnoses included mixed urinary tract symptoms and history of prostatitis.  The symptoms were noted to be at least as likely as not related to prostatitis, and not BPH.  An October 2007 addendum report confirmed this finding as to the etiology of the Veteran's symptoms.  

In the course of a November 2008 genitourinary examination the Veteran reported, even with medication use, nocturia five to six times a night.  He added he voided about once and hour.  He added he suffered from urinary incontinence approximately less than 50 percent of the time.  He mentioned he was currently using three to four pads per day.  He also denied urinary tract infections.  Prostatitis was diagnosed.  

At his November 2012 hearing before the undersigned Veterans Law Judge Martin, the Veteran testified that symptoms concerning his service-connected prostatitis included constantly having wet pants.  He reported a history of multiple prostate-related surgeries.  Concerning his problems relating to wetness, the Veteran indicated that he wore special undergarments from time to time.  The Veteran later testified that, when he wore them, he needed to change them about four or five times a day.  He added he urinated about 12 to 15 times a day, and awoke four to five times nightly to urinate.  The Veteran also mentioned that his symptoms had worsened since he was last examined by VA in 2008.  

A March 2013 VA urology attending note outpatient record includes a reported history consistent with prostatitis for many years.  The Veteran reported current problems with dysuria, with an occasional weak stream.

The Veteran was most recently afforded a VA genitourinary examination in July 2013.  Prostatitis was diagnosed.  The Veteran described a long history of urinary symptoms, to include problems with frequency, urgency and nocturia.  The examiner is shown to have comprehensively reviewed and reported the Veteran's medical history.  The Veteran was noted to be taking continuous medications for his prostatitis.  He was noted to have a voiding dysfunction, caused by chronic prostatitis.  The voiding dysfunction caused leakage.  As to the Veteran's need to use absorbent materials, the examiner specifically commented that the Veteran was questioned several times in an effort to clarify this information.  The Veteran informed the examiner that he did not use pads, but that he instead carried extra clothing in order to change is underwear as needed when in public.  The examiner added that given the Veteran's inability to quantify how frequently urinary leakage caused him to change clothes on average, the examiner commented that the best estimate he could make was that the Veteran need to change his clothes two to four times on his worst days.  The examiner added that the Veteran's voiding dysfunction did not require the use of an appliance.  An increased urinary frequency was reported, with daytime voiding less than every one hour and nighttime awakening in order to void three to four times a night.  Symptoms of obstructed voiding was also present.  A history of recurrent symptomatic urinary tract infection was not reported.  

Analysis

The predominant manifestation of the Veteran's prostatitis is voiding dysfunction and not urinary tract infections, and the rating criteria for voiding dysfunction are the appropriate criteria for rating the Veteran's disability.  38 C.F.R. § 4.115b, Diagnosis Code 7527.

Based on the foregoing evidence, the Veteran's prostatitis do not meet the criteria for a higher rating, in excess of 40 percent, for voiding dysfunction.  The records do not show voiding dysfunction which has been productive of urine leakage or incontinence that is so severe that the Veteran requires the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day, which are the criteria for a 60 percent rating.  38 C.F.R. § 4.115a.

On VA examination in July 2013, the VA examiner stated though the Veteran denied wearing pads, he estimated a level of severity to require pads to be changed two to four times a day.  And, while the Veteran testified in November 2012 that on occasion his voiding dysfunction caused urine leakage that required absorbent material that had to be changed about four or five times a day, he also, of particular note, testified that such pad use was not a daily necessity.  Moreover, his testimony of use of up to five pads is contradicted by other evidence such as the March 2004 VA exam that noted that he had no urinary incontinence, the July 2007 VA treatment record noting the wearing or one or two pads per day, and the November 2008 VA examination noting the use of three or four pads per day.  Such symptomatology does not meet the criteria for a rating in excess of 40 percent for voiding dysfunction on the basis of urine leakage. 38 C.F.R. § 4.115a .

Although there is some evidence of voiding dysfunction involving frequency and obstructive voiding, the maximum rating assignable for frequency and obstructed voiding are 40 and 30 percent, respectively.  Despite any related symptoms of frequency or obstructive voiding, a higher rating that the 40 percent is not available under the criteria for prostatitis.

In view of the foregoing, the Board concludes that the Veteran's service-connected prostatitis is appropriately rated as no more than 40 percent disabling.  As the preponderance of the evidence is against the claim for a rating higher than 40 percent, the benefit-of-the-doubt standard of proof does not apply, and a schedular rating over 40 percent is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected prostatitis.  Complaints of urine leakage are specifically contemplated by the rating criteria.  As discussed above, there is a higher rating available under the applicable diagnostic code, but the Veteran's service-connected disability now being evaluated is not productive of manifestations that would warrant the higher rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).







ORDER

A disability rating higher than 40 percent for prostatitis is denied.




_____________________________          ______________________________
MATTHEW W. BLACKWELDER                             STEVEN D. REISS
      Acting Veterans Law Judge                                   Veterans Law Judge
      Board of Veterans' Appeals                               Board of Veterans' Appeals 



                                       ________________________________
MICHAEL MARTIN
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


